DETAILED ACTION
Applicant’s response, filed 03 June 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.

Status of Claims
Claims 10, 19, 26, and 31-34 are cancelled.
Claims 1-9 and 11-18, 20-25, 27-30, 35-41 are pending.
Claims 2-5, 7-9, 14-15, 22-23, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 June 2021.
Claims 1, 6, 11-13, 16-18, 20-21, 24-25, 27, 30, and 35-41 are rejected.
Claim 40 is objected to.

Priority
The effective filing date of the claimed invention is 14 May 2019.

Claim Objections
Claim 40 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 40 recites “…wherein the next generation RNA-seq comprises…”. To increase clarity and use consistent language with claim 39, from which claim 40 depends, claim 40 should be amended to recite “…wherein the RNA-seq comprises…”.
Appropriate correction is required.

Claim Interpretation
The interpretation provided for claim 1 regarding step (D) in the Office action mailed 07 Feb. 2022 has been withdrawn in view of claim amendments received 03 June 2022.
The interpretations provided for claims 19 and 26 in the Office action mailed 07 Feb. 2022 has been withdrawn in view of the cancellation of these claims received 03 June 2022.

Claim 1 recites “…(D) applying at least the first set of sequence features to a single model…”, and claim 24, from which claim 1 depends, further limits the model to comprise an algorithm selected from a group including a boosted regression decision tree ensemble algorithm and a random forest decision tree ensemble algorithm. Accordingly, the single model of claim 1 can include a model comprising an ensemble of models or a model. 
Claim 20 recites “k-mer hashing based pseudoalignment”. The term “pseudoalignment” is interpreted to mean read assignment to target sequences without any base-level sequence alignment, as understood by one of ordinary skill in the art. Therefore “k-mer hashing based pseudoalignment” is interpreted to mean assigning reads to target sequences using k-mer hashing, without any base-level sequence alignment.
Claim 27 recites “outputting a clinical report comprising:…when a pair of a respective cancer type in the list of respective cancer types and a gene in the list of respective genes matches with a respective targeted cancer therapy, in a plurality of targeted cancer therapies, a recommendation for treatment of the subject comprising administration of the respective targeted cancer therapy”. Accordingly, the limitation is interpreted to require outputting a clinical report that comprises a recommendation to administer the respective targeted cancer therapy, but does not require a step of administering the respective targeted cancer therapy.

Response to Arguments
Applicant's remarks filed 03 June 2022 regarding the claim interpretations of claims 20 and 27 at pg. 14, para. 1 and 3 have been fully considered but they do not present any arguments regarding the above claim interpretations.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 39 under 35 U.S.C. 112(b) in the Office action mailed 07 Feb. 2022 has been withdrawn in view of claim amendments received 03 June 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 19, 26, and 31-34 under 35 U.S.C. 103 in the Office action mailed 07 Feb. 2022 has been withdrawn in view of the cancellation of these claims received 03 June 2022.
The rejections of claims 1, 6, 11-13, 16-17, 18, 20-21, 24-25, 27, 30, and 35-41 under 35 U.S.C. 103 in the Office action mailed 07 Feb. 202 has been withdrawn in view of claim amendments and arguments received 03 June 2022. Specifically, Applicant’s arguments, see pg. 19, para. 1 to pg. 21, para. 5, filed 03 June 2022, regarding the indications on a continuous scale, with respect to the rejection of claims 1, 16, 18, 30, and 35-41 under 35 U.S.C. 103 have been fully considered and are persuasive. However, upon further consideration, new grounds of rejection are made below in view of a newly cited reference, Xu et al.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 16, 18, 24, 30, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. (US 2015/0329921 A1; Pub. Date: 19 Nov. 2015; previously cited) in view of Zhao et al. (Comparison of RNA-Seq by poly(A) capture, ribosomal RNA depletion, and DNA microarray for expression profiling, 2014, BMC Genomics, 15:419, pg. 1-11; previously cited), Flynn et al. (Pan-cancer machine learning predictors of tissue of origin and molecular subtype, 2018, bioRxiv, pg. 1-38; previously cited), and Xu et al. (Pan-cancer transcriptome analysis reveals a gene expression signature for the identification of tumor origin, 2016, Modern Pathology, 29, pg. 546-556; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 1, Erlander et al. discloses a method for classifying a cancer of a tumor sample (i.e. a cancerous tissue) of a subject (Abstract; [0003])) comprising, using a computer system comprising a processor and computer readable storage device (i.e. memory) storing instructions for performing the following steps ([0091]-[0093]):
Erlander discloses determining the gene expression levels of mRNA (i.e. (C) determining a first set of sequence features comprising mRNA abundance values) for 87 genes (i.e. at least 75 genes) (claim 4) using a DNA Microarray from the tumor sample ([0030]-[0031]; [0036]).
Erlander et al. discloses (D) applying the expression levels of gene sequences from the sample to a classification algorithm (i.e. a single model) trained on a training set of 54 known tumor types to determine the cancer type of the tumor sample (i.e. cancerous tissue) in the subject ([0009]; [0063]).
Erlander et al. discloses the model classifies if the sample contains or does not contain each of the 54 cancer types (i.e. the model provides an indication of whether the cancerous tissue is the respective cancer type for each cancer type in a set of cancer types) (claim 3).
Erlander et al. discloses the set of cancer types includes leiomyosarcoma, liposarcoma, osteosarcoma, and synovial sarcoma (i.e. at least two cancer types from the class of sarcoma cancers) (claim 3).
Regarding claim 18, Erlander et al. shows determining the gene expression levels of mRNA for 87 genes (i.e. the first set of sequence features comprise mRNA abundance values of from 75 to 500 genes) (claim 4; [0036]; [0066]-[0067]).
Regarding claims 35-38, Erlander et al. discloses the model classifies if the sample contains or does not contain each of the 54 cancer types (i.e. the model provides, for each cancer type, a discrete binary indication of whether the cancerous tissue is the respective cancer type or is not the respective cancer type for each cancer type) (claim 3).
Regarding claim 41, Erlander et al. shows the expression data is determined from RNA molecules from a tumor sample from the subject ([0068]; [0071];[0073]).

Erlander et al. does not show the following limitations:
Regarding claim 1, while Erlander et al. discloses determining the first set of sequence features from RNA using a DNA microarray ([0030]-[0031]; [0036]; [0068]), Erlander et al. does not disclose sequencing a plurality of RNA molecules from the cancerous tissue, thereby obtaining a first plurality of sequence reads of RNA from the tissue, and obtaining, in electronic format, one or more data structures that collectively comprise the first plurality of sequence reads, wherein the first plurality of sequence reads is obtained from a plurality of RNA molecules from a biopsy of the somatic tissue obtained from the subject. 
Regarding claim 16, Erlander et al. does not show the first plurality sequence reads is at least 10,000 sequence reads.
Regarding claims 39-40, Erlander et al. does not disclose the sequencing of the RNA molecules uses RNA-seq, including paired-end sequencing.
However, these limitations were was known in the art, before the effective filing date of the claimed invention, as shown by Zhao et al.
Regarding claims 1 and 39-40, Zhao et al. overviews RNA-seq and DNA microarrays (Abstract), and discloses sequencing RNA from tumor samples using paired-end RNA-seq to generate sequencing reads and then processing the sequencing reads from RNA-seq using software to obtain electronic files of the sequencing reads (Abstract; pg. 9, col. 2, para. 2 to pg. 10, col. 1, para. 1 and 6, e.g. sequencing data in BAM files), which shows the sequencing reads were obtained in electronic format in a data structure.  Zhao et al. further shows that RNA sequencing provides consistent quantification and is superior to DNA microarrays in terms of the dynamic range, sampling depth, and independence from pre-existing sequencing information (pg. 2, col. 1, para. 1). 
Regarding claim 16, Zhao et al further shows that approximately 14 million reads (i.e. at least 10,000 reads) in mRNA-seq is required to achieve the same gene detection levels as a standard Agilent DNA microarray (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, to have modified the obtained DNA microarray data shown by Erlander et al. ([0030]; [0060]), to have used paired-end RNA-seq to sequence the RNA molecules from a cancerous tissue to obtain a first plurality of at least 10,000 sequence reads, and then obtained, in electronic format, one or more data structures that collectively comprise the first plurality sequence reads, as shown by Zhao et al. (pg. 9, col. 1, para. 3 to pg. 10, col. 1, para. 1; pg. 2). One of ordinary skill in the art would have been motivated to combine the methods of Erlander et al. and Zhao et al. to provide expression data that has an improved dynamic range, sampling depth, and independence from pre-existing sequencing information compared to expression data obtained by DNA microarrays (as used in Erlander et al.), while achieving the same gene detection levels as a standard microarray, as shown by Zhao et al. (Abstract; pg. 2, col. 1, para. 1). This modification would have had a reasonable expectation of success because both DNA microarrays and RNA-seq can produce gene expression data, as shown by Zhao et al. (Abstract), such that the sequencing method of Zhao et al. is applicable to Erlander et al.

Further regarding claim 1, Erlander et al. does not show the model distinguishes between a set of at least 60 cancer types. However, as discussed above, Erlander et al. shows the model distinguishes between 54 cancer types ([0009]; [0063]). Furthermore, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Flynn et al.  
Regarding claim 1, Flynn et al. discloses a machine learning classifier for predicting cancer types using gene expression signatures (Abstract), which includes utilizing gene expression profiles to classify a tumor sample into one of 33 cancer cohorts, including the cancer types of Glioblastoma multiforme (GBM), Acute Myeloid Leukemia (LAML), brain lower grade glioma (LGG), rectum adenocarcinoma (READ), testicular germ cell tumors (TGCT), uterine copus endometrial carcinoma (UCEC), uterine carcinosarcoma (UCS), and uveal melanoma (UVM) (i.e. 8 cancer types) (pg. 6, section 2.1.1; Table 1; Figure 1-2), which are not one of the 54 cancer types classified by Erlander et al. ([0055]). Flynn et al. further discloses identifying the primary origin of metastatic cancer is of great importance for designing treatment given patients can be given site specific therapy with significant improvement in clinical outcome when the tissue of origin is known (pg. 2, para. 1).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the model for classifying 54 cancer types of Erlander et al. to have been further able to differentiate between the 8 additional cancer types shown by Flynn et al. (pg. 6, section 2.1.1; Table 1; Figure 1-2), thus arriving at a model that can classify at least 60 cancer types, as shown by Flynn et al. (pg. 11, para. 3; pg. 24, para. 1; Figure 2). One of ordinary skill in the art would have been motivated to combine the methods of Erlander et al. and Flynn et al. in order to identify the primary origin of metastatic cancer for a larger number of cancer types, thus allowing for the design of site specific therapy for patients for a broader group of patients, as shown by Flynn et al. (pg. 2, para. 1). This modification would have had a reasonable expectation of success because both Erlander et al. and Flynn et al. utilize gene expression signatures within a model to classify cancer type, such that the inputs into the model of Flynn et al. are applicable to the model of Erlander et al. 

Regarding claim 1, while Erlander et al. discloses the model provides a discrete-binary indication for each cancer type, as discussed above, Erlander et al. does not disclose an additional corresponding indication on a continuous scale representing a likelihood or a probability that the cancerous tissue is or is not the respective cancer type. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Xu et al. 
Regarding claim 1¸ Xu et al. discloses a method for classifying a cancer of unknown primary in a subject based on gene expression data of the subject (Abstract), which comprises applying a trained classification model to identify a primary tumor type in the subject from a set of tumor types (pg. 549, col. 2, para. 3), wherein the classification model provides a probability score ranging from 0 to 100 indicating the certainty of the classification, for each of the tumor types (i.e. the model provides a first indication on a continuous scale representing a probability that the cancerous tissue is the respective cancer type) (pg. 547, col. 2, para. 3; Suppl. Figure 1). Xu et al. further discloses the probability score provides information regarding the confidence of a classification and can be used to declare a sample as “unclassifiable” if each of the probability scores fall below 0.5 (pg. 547, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Erlander et al. to have further provided a probability score indicating the confidence of a classification for each of the cancer types, as shown by Xu et al. (pg. 547, col. 2, para. 3; pg. 549, col. 2, para. 3; Suppl. Fig. 1). One of ordinary skill in the art would have been motivated to combine the methods of Erlander et al. and Xu et al. to provide information regarding the confidence of a classification and determine when a sample is unclassifiable, as shown by Xu et al. (pg. 547, col. 2, para. 3), thus avoiding false positive classifications. This modification would have had a reasonable expectation of success because both Erlander et al. and Xu et al. utilize gene expression data in a model to classify a tumor type in a set of tumor types and provide indications for each tumor type in the set of tumor types, such that the probability values of Xu et al. are applicable to Erlander et al.

Regarding claim 24¸ Erlander et al. does not disclose the model comprises an algorithm selected from the group consisting of a neural network algorithm, a support vector machine algorithm, a Naïve Bayes algorithm, a nearest neighbor algorithm, a boosted regression decision tree ensemble algorithm, a random forest decision tree ensemble algorithm, and a multinomial logistic regression algorithm. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Xu et al. 
Regarding claim 24, Xu et al. further discloses the classification algorithm for identifying a carcinoma of unknown primary significance based on gene expression data (Abstract), discussed above, comprises a support vector machine algorithm (pg. 247, col. 2, para. 3, e.g. the support vector machine algorithm was used for feature selection and classification modeling). Xu et al. further discloses the support vector machine is considered one of the best gene selection algorithms for classification (pg. 549, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the classification algorithm of Erlander et al. to have comprised a support vector machine algorithm, as shown by Xu et al. (pg. 247, col. 2, para. 3). One of ordinary skill in the art would have been motivated to combine the method of Erlander et al. with the method of Xu et al. to use one of the best gene selection algorithms for classifying tumor types based on gene features, as shown by Xu et al. (pg. 549, col. 1, para. 1), given Erlander et al. also discloses using a classification algorithm with gene expression features ([0063]). This modification would have had a reasonable expectation of success because Erlander et al. discloses any appropriate classification algorithm that utilizes supervised learning can be used ([0063]), such that the support vector machine algorithm of Xu et al. could have been applied to the method of Erlander et al.

Regarding claim 30, Erlander et al. does not show administering a treatment selected from the group that includes bevacizumab to the subject. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Flynn et al.
Regarding claim 30, Flynn et al. discloses bevacizumab is a monoclonal antibody can be administered to and is beneficial to patients with ovarian cancer (pg. 5, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Erlander et al. to have further administered the subject with bevacizumab, as shown by Flynn et al. (pg. 5, para. 2). One of ordinary skill in the art would have been motivated to modify the method of Erlander et al. with the method of Flynn et al. in order to provide beneficial treatments to patients with ovarian cancer, as shown by Flynn et al. (pg. 5, para. 2), given Erlander et al. discloses classifying patients with ovarian cancer ([0056]). This modification would have had a reasonable expectation of success because Erlander et al. discloses classifying patients with ovarian cancer ([0056]), such that the treatment of Flynn et al. is applicable to the method of Erlander et al.. Therefore, the invention is prima facie obvious.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, and further in view of Davicioni et al. (Diagnostic and Prognostic Sarcoma Signatures, 2008, Mol Diag. Ther., 12(6), pg. 359-374; previously cited). This rejection is newly recited and necessitate by claim amendment. 
It is noted that the election of the species of two or more cancer types from groups (i)-(ix) in the response filed 04 July 2021 of leiomyosarcoma and rhabdomyoscarcoma is being examined herein.
Regarding claim 6, Erlander et al. shows the set of at least 60 cancer types includes leiomyosarcoma, liposarcoma, osteosarcoma, and synovial sarcoma (i.e. at least two cancer types from the class of sarcoma cancers) (claim 3).

Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not disclose the following limitations:
Regarding claim 6, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not show the set of at least 60 cancer types includes rhabdomyosarcoma. 
Regarding claim 17, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not show the first set of gene sequence features for the subject comprise mRNA abundance values for at least 200 genes. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Davicioni et al. 
Regarding claim 6, Davicioni et al. overviews diagnostic expression signatures for various sarcomas, including rhabdomyosarcoma (Abstract), which includes using diagnostic gene expression signatures in a classification model to distinguish rhabdomyosarcoma from other types of tumors (pg. 361, col. 1, para. 1 to pg. 362, col. 1, para. 3). Davicioni et al. further discloses that an accurate diagnosis of small, round, blue cell tumors (SRBCT), which includes rhabdomyosarcoma, is critical because treatment options, therapy response, and prognosis vary between patients with these cancers (pg. 361, col. 1, para. 1 to col. 2, para. 1).
Regarding claim 17, Davicioni et al. further shows a 293-gene expression signature that can distinguish between over 16 different classes of sarcomas (pg. 365, col. 1, para. 1).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the classification model made obvious by Erlander in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, to have further included rhabdomyosarcoma in the set of cancer types, as shown by Davicioni et al. (pg. 361, col. 1, para. 1 to pg. 362, col. 1, para. 3). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander in view of Zhao et al., Flynn et al., and Xu et al. with the method of Davicioni et al. to allow for an accurate diagnosis of rhabdomyosarcoma, which is critical for selecting appropriate treatment options, as shown by Davicioni et al. (pg. 361, col. 1, para. 1 to col. 2, para. 1). This modification would have had a reasonable expectation of success because Davicioni provides a gene signature capable of distinguishing between rhabdomyosarcoma and other cancer types (pg. 361, col. 1, para. 1 to pg. 362, col. 1, para. 3), and both the Erlander et al. and Davicioni utilize gene expression for classification. 
It would have been further prima facie obvious to one of ordinary skill in the art to have modified the classification model made obvious by Erlander in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, to have further used the 293 gene-expression signature shown by Davicioni et al. (pg. 365, col. 1, para. 1) for classification. One of ordinary skill in the art would have been motivated to combine the method made obvious by  Erlander in view of Zhao et al., Flynn et al., and Xu et al. and the method of Davicioni et al. to provide a model that can additionally distinguish between over 16 different classes of sarcomas, as shown by Davicioni et al. (pg. 365, col. 1, para. 1). This modification would have had a reasonable expectation of success because both Erlander et al. and Davicioni et al. utilize gene expression signatures, such that the gene expression signature of Davicioni et al. is applicable to the model of Erlander et al. Therefore, the invention is prima facie obvious.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, and further in view of Rinaldo et al. (US 2015/0294075 A1; Pub. Date: 15 Oct. 2015; previously cited). This rejection is newly recited and necessitate by claim amendment. 
Regarding claim 11, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not disclose outputting a report comprising a ranked list of the respective cancer types, in the set of at least 60 cancer types, that each have a likelihood satisfying a threshold likelihood.
Regarding claim 12, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not disclose the ranked list of the respective cancer types consists of the three respective cancer types, in the set of at least 60 cancer types, having the highest likelihood that the cancerous tissue is the respective cancer type.
Regarding claim 13, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not disclose the report comprises a listing of excluded cancer types comprising the respective cancer types, in the set of at least 60 cancer types that each have a likelihood that does not satisfy the threshold likelihood.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Rinaldo et al.
Regarding claims 11-13, Rinaldo et al. discloses a method for diagnosing patients with one of several conditions (Abstract), which includes generating a report of possible conditions that have a likelihood score satisfying a threshold likelihood ([0056]; FIG. 4C, e.g. informative results with thresholds for each guideline), including the respective ranking of the condition (i.e. a ranked list of conditions) ([0033]; FIG. 4C-D), as recited in claim 11. Rinaldo et al. further shows the clinical report includes a list of all conditions, which includes conditions that are conclusively not informative ([0059]; FIG. 4D), such that the conditions do not satisfy the threshold score ([0056]; FIG. 4E), as recited in claim 13. Rinaldo et al. further shows this multi-condition comparison tool can allow for a physician to narrow down a differential diagnosis ([0006]) and further provides a physician with better information that allows for the physician to better diagnose the patient ([0007]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, to have further outputted a report comprising a ranked list of the respective cancer types that each have a likelihood satisfying a threshold likelihood and a list of excluded cancer types that each have a likelihood that does not satisfy the threshold likelihood, as shown by Rinaldo et al. ([0033]; [0056]; [0059]; FIG. 4C-E). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al. with the method of Rinaldo et al. in order to provide a physician with information that allows for the physician to better diagnose a patient, as shown by Rinaldo et al. ([0006]-[0007]). This modification would have had a reasonable expectation of success because Erlander shows determining a classification for several conditions and Xu et al. discloses providing probability scores for each cancer type, which could be displayed according to the method of Rinaldo. 
Regarding claim 12, the limitation of displaying a ranked list consisting of the three cancer types with the highest likelihood that the somatic tissue is the respective cancer type is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to displaying a ranked list of all cancer types according to the likelihood scores, which includes the three cancer types with the highest likelihood, as shown by Rinaldo et al. ([0056]; FIG. 4C). Therefore, displaying a list of ranked cancer types that comprises cancer types with a likelihood satisfying a threshold ratio, as shown by Rinaldo et al. ([0056]; FIG. 4C) would perform equally as well in displaying the top three cancer types with the highest likelihood, given the ranked list of Rinaldo et al. includes the three cancer types with the highest likelihood, and such a modification fails to patentably distinguish over Rinaldo et al. Therefore, the invention is prima facie obvious.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al. as applied to claim 1 above, and further in view of Bray et al. (Near-optimal probabilistic RNA-seq quantification, 2016, Nature Biotechnology, 34(5), pg. 525-527; previously recited). This rejection is newly recited and necessitate by claim amendment. 
Regarding claim 20, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not disclose the relative mRNA abundance values are quantitated by k-mer hashing-based pseudoalignment to an exome reference construct.
Regarding claim 21, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not disclose the relative mRNA abundance values are normalized relative to the total number of transcripts in the first plurality of sequence reads.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Bray et al.
Regarding claims 20-21, Bray et al. discloses a method for RNA-seq quantification (Abstract), which includes using a fast hashing of k-mers pseudoaligned to a transcriptome de Bruijn graph (i.e. an exome reference construct) (pg. 525, col. 2, para. 2) and outputs transcript abundance (i.e. mRNA abundance values) in transcripts per million (TPM), which are normalized relative to the total number of transcripts (e.g. per million transcripts) (pg. 528, col. 2, para. 2).  Bray et al. further shows this avoids alignment to individual bases which removes a major computational bottleneck in RNA-seq analysis (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relative mRNA abundance values made obvious by Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, to have determined the mRNA abundance values by a k-mer hashing-based pseudoalignment to an exome reference construct and normalized the values relative to the total number of transcripts in the first plurality of sequence reads, as shown by Bray et al. (pg. 525, col. 2, para. 2; pg. 528, col. 2, para. 2). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al. and the method of Bray et al. to avoid alignment to individual bases, thereby removing a major computational bottleneck in RNA-seq analysis, as shown by Bray et al. (Abstract). This modification would have had a reasonable expectation of success because both Erlander in view of Zhao et al. and Bray et al. involve the analysis of mRNA abundance from RNA-seq data, such that the method of Bray et al. is applicable to the method made obvious by Erlander in view of Zhao et al. Therefore, the invention is prima facie obvious.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, and further in view of Thompson et al. (Cross-platform normalization of microarray and RNA-seq data for machine learning applications, 2016, PeerJ, 4:e16121, pg. 1-19; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 25, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not show the model comprises a multinomial logistic regression algorithm. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Thompson et al.
Regarding claim 25, Thompson et al. shows a method for predicting a cancer subtype or class using gene expression data  (pg. 4, para. 2; pg. 6, para. 5-6). Thompson et al. further shows LASSO logistic regression builds a particularly efficient model of features, using only the variables that are most informative (pg. 6, para. 6).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the classification model made obvious by Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, to have been a multinomial logistic regression algorithm, as shown by Thompson et al. (pg. 4, para. 2; pg. 6, para. 5-6). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al. and the method of Thompson et al. to build a particularly efficient model of features, using only the variables that are most informative, as shown by Thompson et al. (pg. 6, para. 6). This modification would have had a reasonable expectation of success because Erlander et al. shows that classification algorithms are known to one of ordinary skilled in the art, and the multinomial logistic regression algorithm of Thompson et al. also uses gene expression data. Therefore, the invention is prima facie obvious.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, and further in view of Glynias et al. (US 2015/0073719 A1; newly cited) and  Rinaldo et al. (US 2015/0294075 A1; Pub. Date: 15 Oct. 2015; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 27, The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. See MPEP 2111.04. In this case, the step of outputting a report comprising: when a pair of a respective cancer type in the list of respective cancer types and a gene in the list of respective genes matches with a respective targeted cancer therapy, in a plurality of targeted cancer therapies, a recommendation for treatment of the subject comprising administration of the respective targeted cancer therapy is a contingent limitation that is not required to be performed under the broadest reasonable interpretation of the claim because the condition precedent is not met (e.g. a pair is not required to match with a respective targeted cancer therapy).

Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not disclose the following limitations:
Regarding claim 27, Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, does not disclose sequencing a plurality of DNA molecules from the cancerous tissue, thereby obtaining a second plurality of sequence reads of DNA from the cancerous tissue; obtaining, in electronic format, the second plurality of sequence reads; identifying, from the second plurality of sequence reads, a respective level of support for mutations that are responsive to targeted therapies in each of a plurality of genes in the genome of the cancerous tissue; and outputting a clinical report comprising: a list of respective genes, in the plurality of genes, for which mutations that are responsive to targeted therapies were validated based on the corresponding level of support identified from the second plurality of sequence reads. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Glynias et al.
Regarding claim 27, Glynias et al. discloses a method for analyzing genetic variants in an individual and planning therapeutic interventions (Abstract; [0003]), which includes sequencing DNA molecules from a tumor sample of an individual, thereby obtaining sequence reads ([0005], e.g. tumor tissue; [0154], e.g. read quality; [0240]; Table 6) and obtaining the sequencing data in a FASTQ file (i.e. in an electronic format) ([0055]). Glynias et al. further discloses identifying, from the sequencing data, a read quality and read depth (i.e. a respective level of support) for each variant in each gene of a plurality of genes determined in the individual ([0154], e.g. variants annotated with depth and quality; [0155], e.g. each variant is annotated with a gene), wherein the variants include variants that have an FDA approved drug ([0250]) and were validated based on the read quality (i.e. validated based on the corresponding level of support) ([0264]-[0266], e.g. variants marked as pass). Glynias et al. further discloses outputting a report comprising a list of genes that include the validated variants that have an FDA approved drug ([0308]; FIG. 15k, e.g. list of genes ALK, KIT, MET, and RET that include clinically actionable variants). Glynias et al. further discloses that a clinician can use the report to select a treatment and administer that treatment to the individual ([0309]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., as applied to claim 1 above, to have sequenced a plurality of DNA molecules from a sample to obtain a second plurality of sequence reads of DNA from the cancerous tissue, obtained, in electronic format, the second plurality sequence reads from the biopsy of the subject, identified a respective level of support for mutations responsive to targeted therapies in each of a plurality of genes in the genome of the sample, and outputted a clinical report comprising a list of respective genes in the plurality of genes, for which mutations that are responsive to targeted therapies were validated based on the corresponding level of support identified from the sequencing reads, as shown by Glynias et al. ([0003]; [0055]; [0154]-[0155]; [0240]; [0250]; [0264]-[0266]; [0308]; FIG. 15k). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander et al. in view of Zhao et al., Flynn et al., and Xu et al., with the method of Glynias et al. to facilitate the selection and administration of a treatment for the individual, as shown by Glynias et al. ([0309]). This modification would have had a reasonable expectation of success because Glynias et al. discloses the analysis can be performed on cancerous tissue of a subject (Abstract; [0005]), and thus the variant analysis of Glynias et al. is relevant to the cancer classification method of Erlander et al.

Further regarding claim 27, Erlander et al. in view of Zhao et al., Flynn et al., Xu et al., and Glynias et al. does not disclose the clinical report comprises a list of respective cancer types, in the set of at least 60 cancer types, that have a likelihood satisfying a threshold likelihood. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Rinaldo et al.
Further regarding claim 27, Rinaldo et al. shows a method for diagnosing patients with one of several conditions (Abstract), which includes generating a report of possible conditions that have a likelihood score satisfying a threshold likelihood ([0056]; FIG. 4C, e.g. informative results with thresholds for each guideline), including the respective ranking of the condition (i.e. a ranked list of conditions)  ([0033]; FIG. 4C-D). Rinaldo et al. further shows this multi-condition comparison tool can allow for a physician to narrow down a differential diagnosis ([0006]) and further provides a physician with better information that allows for the physician to better diagnose the patient ([0007]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the report made obvious by Erlander et al. in view of Zhao et al., Flynn et al., Xu et al., and Glynias et al., to have further outputted a list of respective cancer types, in the set of at least 60 cancer types, that have a likelihood satisfying a threshold likelihood, as shown by Rinaldo et al. ([0056]; FIG. 4C). One of ordinary skill in the art would have been motivated to combine the method made obvious by Erlander et al. in view of Zhao et al., Flynn et al., Xu et al., and Glynias et al. with the method of Rinaldo et al.  to provide a physician with information that allows for the physician to better diagnose a patient, as shown by Rinaldo et al. ([0006]-[0007]). This modification would have had a reasonable expectation of success because Erlander shows determining a classification for several conditions, which could be displayed according to the method of Rinaldo. Therefore, the invention is prima facie obvious.


Response to Arguments
Applicant's arguments filed 03 June 2022 regarding 35 U.S.C. 103 at pg. 15, para. 1 to pg. 18, para. 3 and pg. 21, para. 6 to pg. 27, para. 2 have been fully considered but they are not persuasive. 
Applicant remarks the combination of Erlander and Flynn is an unfair combination because one reference relies on anticorrelated gene expression measurements while the other relies on measurements with maximum log2 expression values exceeding a threshold and there is not teaching or suggestion to combine Erlander and Flynn in the manner suggested by the Office action (Applicant’s remarks at pg. 15, para. 2-3). Applicant further remarks that a person of ordinary skill in the art would have no reason to modify the references as envisioned in the Office action because it could not have been predicted that the application of different forms of inputs features, obtained and processed using distinctly different methods, to a method of classification would result in a common outcome, given that Erlander teaches a first method in which gene expression data is selected based on anti-correlated genes and Flynn teaches a method in which gene expression is selected based on log2-transformed expression and variance values rather than anti-correlation (Applicant’s remarks at pg. 16, para. 2 to pg. 17, para. 2). Applicant further remarks the gene expression data used for input to the Flynn classification model does not account for correlation, and as such, the input data disclosed in Flynn can be considered to include genes that are likely to be correlated with (i) other gene sequences and (ii) one or more tumor classes, as these are not specifically removed from the gene expression dataset, and thus because Erlander teaches away from using randomly selected genes and genes otherwise not selected based on anti-correlation, such as those used in Flynn, there was no reason the person of ordinary skill in the art would have modified the teachings of either Flynn or Erlander to arrive at Applicant’s method, as required under KSR (Applicant’s remarks at pg. 18, para. 1-2).
This argument is not persuasive. First, Erlander et al. does not teach away from using randomly selected genes and genes otherwise not selected based on anti-correlation, such as those used in Flynn, as alleged by Applicant. Regarding the cited portions of para. [0014] and [0016] by Applicant, Erlander et al. discloses using gene expression levels to classify a tumor type in a sample, and specifically discloses it is not necessary to select genes that are highly correlated with all tumor types ([0016], e.g. “this reflects the lack of need to select genes with expression levels that are highly correlated with all tumor types”, and that even a random collection of expressed sequences contain the information necessary to perform classification ([0010]). While Erlander further discloses using expression levels of particular gene sequences can be used to classify tumors with greater accuracy than if the genes are chosen at random ([0014]), Erlander does not each away from using a random collection of genes given Erlander explicitly states a random collection of expressed sequences can be used for classification. Last, Erlander simply discloses the use of genes that are not highly correlated with the individual tumor types rules out tumor types as opposed to ruling in a tumor type based on the positive correlation ([0016]), but does not teach away from using gene expression values from genes that are correlated with a tumor type. Regarding the cited portions of para. [0045] and [0049] by Applicant, Erlander et al. provides multiple embodiments for selecting genes to be used in classification, and discloses that the selection of expressed sequences may be random, may be selected based on various criteria, or can be selected to remove redundancy based on a lack of correlation between the selected genes ([0045]). Therefore, Erlander et al. does not teach away from using a random selection of genes for classification or genes that may have correlated expression levels, but is open to selecting genes for classification based on different criteria. 
Furthermore, Flynn et al. discloses selecting genes for classification based on the 100 most differentially expressed genes in each cancer type, and that these genes are used for classification (pg. 12, para. 3). Given Erlander et al. discloses genes can be selected based on different criteria, one of ordinary skill in the art would recognize that the genes selected according to the method Flynn et al. are applicable to the method of Erlander et al. Furthermore, both Erlander et al. ([0039]) and Flynn et al. (pg. 12, para. 3) disclose using gene expression values in a model for classification, regardless of whether the genes or features used in the model were selected by a different process. Therefore, the input features (i.e. the expression values of genes) of the model of Erlander et al. and the model of Flynn et al. are compatible and both result in the common outcome of classifying a cancer type from a set of a cancer types based on gene expression data of a set of genes. Last, Flynn et al. provides the motivation to combine the method of Erlander et al. with the method of Flynn et al. to allow for identifying the primary origin of metastatic cancer for a larger number of cancer types, thus allowing for the design of site specific therapy for patients for a broader group of patients (pg. 2, para. 1). Therefore, one of ordinary skill in the art would have been motivated to combine the references of Erlander et al. and Flynn et al. with a reasonable expectation of success. See MPEP 2141 III.

Applicant remarks that in order to attempt to expedite prosecution, claim 1 has been amended to recite “a single model”, wherein the model provides, for each respective cancer type in a set of at least 60 cancer types, a corresponding first indication of whether the cancerous tissue is the respective cancer type, and therefore, there would have been no reason to combine the respective methods of each of the references Erlander and Flynn to generate the single model of Applicant’s amended claim 1 because there is no teaching or motivation in either of Erlander or Flynn to combine the outputs of two classification methods in order to generate a single output, as required by Applicant’s amended claim 1, particularly when one of the classification methods relies on anti-correlated genes while the other relies on genes with specific log2 expression levels (Applicant’s remarks at pg. 18, para. 3).
This argument is not persuasive. It is noted that claim 1 was amended to recite “(D) applying at least the first set of sequence features to a single model…”, where previously the claim recited “(D) applying at least the first set of sequence features to a model…”. A model is also a single model, and therefore, the amendment of “a single model” does not serve to change the metes and bounds of the claim. Furthermore, the claim recites that the model provides a first indication for each cancer type in a set of at least 60 cancer types, and therefore does not generate a single output. As discussed in the above rejection, the combination of Erlander et al. and Flynn et al. results in a model that can classify at least 60 cancer types based on expression data, and Flynn et al. provides the motivation to combine the method of Erlander et al. with the method of Flynn et al. to allow for identifying the primary origin of metastatic cancer for a larger number of cancer types, thus allowing for the design of site specific therapy for patients for a broader group of patients (pg. 2, para. 1). Accordingly, one of ordinary skill in the art would have been motivated to combine the methods of Erlander et al. and Flynn et al. Last, as discussed above, the method of Erlander et al. is not limited to using genes selected based on not being correlated with other genes in the feature set, and both Erlander et al. and Flynn et al. utilize gene expression as inputs into the model for classification, such that the combination would have had a reasonable expectation of success. 


Applicant remarks that claims 16, 18, 30, and 35-41 depend from claim 1 and thus are patentable for at least the same reasons as claim 1 (Applicant’s remarks at pg. 21, para. 6).
This argument is not persuasive for the same reasons discussed above for claim 1.

Applicant remarks, regarding claims 6 and 17, that as outlined above, one of ordinary skill in the art would not have been motivated to combine the teachings of Erlander and Flynn to arrive at the method of claim 1, that Davicioni et al. also fails to teach or suggest a first indication that is on a continuous scale, and therefore claims 6 and 17 are patentable for the same reasons discussed above for claim 1 (Applicant’s remarks at pg. 22, para. 2 to pg. 23, para. 2).
This argument is not persuasive for the same reasons discussed above for claim 1, and because it does not take into account the newly cited reference Xu et al., which discloses the first indication on a continuous scale as discussed above. 

Applicant remarks, regarding claims 11-13 that as outlined above, one of ordinary skill in the art would not have been motivated to combine the teachings of Erlander and Flynn to arrive at the method of claim 1, that Rinaldo also fails to teach or suggest a first indication that is on a continuous scale, and therefore claims 11-13 are patentable for the same reasons discussed above for claim 1  (Applicant’s remarks at pg. 23, para. 3 to pg. 24, para. 2).
This argument is not persuasive for the same reasons discussed above for claim 1, and because it does not take into account the newly cited reference Xu et al., which discloses the first indication on a continuous scale as discussed above. 

Applicant remarks, regarding claims 20-21 that as outlined above, one of ordinary skill in the art would not have been motivated to combine the teachings of Erlander and Flynn to arrive at the method of claim 1, that Bray also fails to teach or suggest a first indication that is on a continuous scale, and therefore claims 20-21 are patentable for the same reasons discussed above for claim 1  (Applicant’s remarks at pg. 24, para. 3 to pg. 25, para. 2).
This argument is not persuasive for the same reasons discussed above for claim 1, and because it does not take into account the newly cited reference Xu et al., which discloses the first indication on a continuous scale as discussed above. 

Applicant remarks, regarding claims 24-25, that as outlined above, one of ordinary skill in the art would not have been motivated to combine the teachings of Erlander and Flynn to arrive at the method of claim 1, that Thompson also fails to teach or suggest a first indication that is on a continuous scale, and therefore claims 24-25 are patentable for the same reasons discussed above for claim 1  (Applicant’s remarks at pg. 25, para. 3 to pg. 26, para. 2).
This argument is not persuasive for the same reasons discussed above for claim 1, and because it does not take into account the newly cited reference Xu et al., which discloses the first indication on a continuous scale as discussed above. 

Applicant remarks, regarding claim 27, that as outlined above, one of ordinary skill in the art would not have been motivated to combine the teachings of Erlander and Flynn to arrive at the method of claim 1, that Kingsmore also fails to teach or suggest a first indication that is on a continuous scale, and therefore claim 27 is patentable for the same reasons discussed above for claim 1  (Applicant’s remarks at pg. 26, para. 3 to pg. 27, para. 2).
This argument is not persuasive for the same reasons discussed above for claim 1, because Kingsmore et al. is not used in the above rejection, and because it does not take into account the newly cited reference Xu et al., which discloses the first indication on a continuous scale as discussed above. 

Conclusion
No claims are allowed.
Claims 1, 6, 11-13, 16-18, 20-21, 24-25, 27, 30, and 35-41 are patent eligible for the reasons discussed in the Office action mailed 07 Feb. 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLYN L MINCHELLA/Examiner, Art Unit 1672